ON MOTION FOR REHEARING

PER CURIAM.
On March 27, 1997, we denied appellee’s Motion For Rehearing. The Supreme Court subsequently issued its opinion in State v. Woodley, 22 Fla. L. Weekly S174, — So.2d - [1997 WL 151879] (Fla. April 3, 1997). We therefore recede from our earlier ruling, grant the Motion For Rehearing, withdraw our earlier opinion, and substitute the following opinion for that originally issued.
Appellant seeks review of a final order by which the trial court denied his motion requesting posteonviction relief pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, he claimed that he was entitled to relief based upon the decision in State v. Gray, 654 So.2d 552 (Fla.1995), holding that there is no crime of attempted felony murder in Florida, and receding from Amlotte v. State, 456 So.2d 448 (Fla.1984), in which the court reached a contrary result. The trial court denied relief based upon the conclusion that Gray does not apply to attempted felony murder convictions which had become final before the date of that decision. We affirm based upon the Supreme Court’s recent decision in State v. Woodley, 22 Fla. L. Weekly S174, — So.2d - [1997 WL 151879] (Fla. April 3,1997).
AFFIRMED.
ALLEN, WEBSTER and LAWRENCE, JJ., concur.